Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11of U.S. Patent No. 10,887,000. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, the instant claim 1 is various wording and it is fully encompassed by the Patent claim 1 since the Patent claim 1 teaches all of the claimed subject matter which is a communications device comprising: a reflector array configured to reflect wireless communication signals, wherein the reflector array includes a plurality of reflector elements; and a reconfigurable structural framework configured to support and orient the reflector array, wherein the plurality of reflector elements are further configured to be interconnectable via the reconfigurable structural framework. 
.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,876,556. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, the instant claim 1 is various wording and it is fully encompassed by the Patent claim 1 since the Patent claim 1 teaches all of the claimed subject matter which is a communications device comprising: a reflector array configured to reflect wireless communication signals, wherein the reflector array includes a plurality of reflector elements; and a reconfigurable structural framework configured to support and orient the reflector array, wherein the plurality of reflector elements are further configured to be interconnectable via the reconfigurable structural framework. 
With respect to claims 2-11, the instant claims 2-11 are the corresponding claims which correspond to Patent claims 2-11; therefore, they are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ananth teaches a process of controlling antenna beam generation to compensate for motion of a high altitude platform.

Lau teaches methods and system for reducing spherical aberration.
Li teaches antennas including multi-resonance cross-dipole radiating elements and related radiating elements.
Walker teaches a dielectric antenna array and system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



THANH C. LE
Examiner
Art Unit 2646



/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        1/5/22